UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6480


JACQUES PIERRE,

                  Plaintiff – Appellant,

          v.

JONATHAN E. OZMINT, Director,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:09-cv-00226-CMC)


Submitted:   January 21, 2011               Decided:   February 7, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacques Pierre, Appellant Pro Se. Heath McAlvin Stewart, III,
RILEY, POPE & LANEY, LLC, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jacques      Pierre    appeals    the    district    court’s       order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42    U.S.C.    § 1983   (2006)      complaint.       We    have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm     for     the   reasons     stated      by   the   district      court.

Pierre v. Ozmint, No. 3:09-cv-00226-CMC (D.S.C. Feb. 24, 2010).

We   dispense    with      oral     argument   because     the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2